Citation Nr: 0731863	
Decision Date: 10/10/07    Archive Date: 10/23/07

DOCKET NO.  05-04 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to a disability rating higher than 30 percent for 
arthritis of the right hip.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. L. Reynolds, Counsel




INTRODUCTION

The veteran served on active duty from May 1975 to April 1977 
and from July 1979 to April 1998.

This appeal to the Board of Veterans' Appeals (Board) arose 
from an August 2004 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania 
- which, in relevant part, denied the veteran's claim for a 
disability rating higher than 30 percent for the arthritis in 
his right hip.

Throughout the course of his appeal the veteran has raised 
additional claims of entitlement to service connection for 
high cholesterol and artherosclerotic heart disease (see, for 
example, his September 2003 statement).  He also has claimed 
entitlement to separate 10 percent schedular ratings for his 
bilateral tinnitus (see his June 2005 statement) and 
entitlement to a temporary 100 percent rating under 38 C.F.R. 
§ 4.30 for post-surgery convalescence for his right hip 
disability (see the April 2007 Appellant's Brief).

Concerning the claim for elevated cholesterol (i.e., 
hyperlipidemia), it warrants mentioning that VA considers 
this a mere laboratory finding - not an actual disability 
for VA compensation purposes.  See 61 Fed. Reg. 20,440, 
20,445 (May 7, 1996) (diagnoses of hyperlipidemia, elevated 
triglycerides, and elevated cholesterol are actually 
laboratory results rather than disabilities and, therefore, 
are not appropriate entities for the rating schedule to 
address).

Similarly, there is simply no legal basis for assigning a 
schedular rating higher than 10 percent for tinnitus - 
regardless of whether the condition is unilateral (meaning 
affecting only one ear) or bilateral (affecting both).  
38 U.S.C.A. § 1155 (West 2002 & Supp. 2006); 
38 C.F.R. § 4.87, Code 6260 (2007); Smith v. Nicholson, 451 
F.3d 1344 (C.A. Fed. 2006).



In any event, all of these additional claims have not been 
adjudicated by the RO, much less denied and timely appealed 
to the Board, so they are referred to the RO for appropriate 
development and consideration.  The Board does not currently 
have jurisdiction to consider them.  See 38 C.F.R. § 20.200 
(2007).

The Board also notes that the veteran initiated, but did not 
perfect, a timely appeal concerning still additional claims 
for service connection for back, neck and left knee 
disorders.  His December 2004 and January 2005 substantive 
appeals (VA Form 9) excluded these additional issues, only 
mentioning the claim concerning the rating for his right hip 
disability.  See again 38 C.F.R. § 20.200 (an appeal to the 
Board consist of a timely filed notice of disagreement (NOD) 
and, after receipt of a statement of the case (SOC), a timely 
filed substantive appeal (e.g., a VA Form 9 or equivalent 
statement)).  So only his right hip claim is presently before 
the Board.

The Board is remanding the right hip claim to the RO via the 
Appeals Management Center (AMC) in Washington, DC, for 
further development and consideration.


REMAND

The veteran contends his right hip disability is 
significantly worse since his last VA compensation 
examination in May 2004, as evidenced by the need for surgery 
(see his January 2005 VA Form 9 and the April 2007 
Appellant's Brief).  Since that last VA examination was over 
31/2 years ago, indeed with surgery in the interim, and he 
claims his condition has worsened during the many months 
since; another examination is needed to adequately assess the 
current severity of this disability.  See 38 U.S.C.A. § 
5103A(d) (West 2002 & Supp. 2006).  See, too, Caffrey v. 
Brown, 6 Vet. App. 377, 381 (1994) (Court determined the 
Board should have ordered contemporaneous examination of the 
veteran because a 23-month old exam was too remote in time to 
adequately support the decision in an appeal for an increased 
rating); see also Allday v. Brown, 7 Vet. App. 517, 526 
(1995) (where the record does not adequately reveal current 
state of veteran's disability, fulfillment of statutory duty 
to assist requires a contemporaneous medical examination, 
particularly if there is no additional medical evidence that 
adequately addresses the level of impairment of the 
disability since the previous examination).

Also, when evaluating musculoskeletal disabilities that are 
at least partly rated on the basis of range of motion, the 
Board must consider whether the veteran has functional loss 
due to pain or due to weakness, premature fatigability, 
incoordination, or pain on movement of a joint under 38 
C.F.R. §§ 4.40 and 4.45 under any applicable diagnostic code 
pertaining to limitation of motion.  See DeLuca v. Brown, 8 
Vet. App. 202 (1995).  See, too, 38 C.F.R. § 4.59.  
Indeed, the veteran alleges he has experienced instances of 
pain with diminished endurance and weakness in his right hip 
resulting in additional limitation of motion and restriction 
of mobility.  The May 2004 VA examiner reported only scant 
findings regarding any additional functional loss - 
including additional limitation of motion, due to such 
factors as pain, weakness, premature fatigability, 
incoordination, or pain on repetitive movement of the right 
hip.  See 38 C.F.R. § 4.2 (2006).  Hence, another VA 
examination is also needed to address these additional 
relevant concerns.

Aside from this, the most recent SOC was issued on December 
7, 2004.  Nearly a year later, on November 18, 2005, relevant 
evidence was added to the file for consideration in this 
appeal.  This new evidence consisted of private medical 
treatment records pertaining to surgery the veteran had then 
recently undergone on his right hip on September 26, 2005.  
So as is evident, these newly obtained records were not in 
his file when the RO last considered his claim, and he did 
not waive his right to have this additional evidence 
initially considered by the RO.  Thus, to avoid potentially 
prejudicing him, the RO (AMC) must consider this additional 
evidence prior to the Board.  See 38 C.F.R. §§ 19.31, 20.800, 
20.1304 (2006); Bernard v. Brown, 4 Vet. App. 384 (1993).



Accordingly, this case is REMANDED for the following 
development and consideration:

1.  Schedule the veteran for a VA 
examination to assess the severity of 
his right hip disability (including 
especially since his rather recent 
surgery).  The designated examiner must 
review the claims file for this and 
other pertinent medical history.  
All necessary diagnostic testing and 
evaluation should be done, to include 
specifically range of motion studies 
(also specifying what constitutes normal 
range of motion), and the examiner 
should review the results of any testing 
prior to completion of the examination 
report.

The examiner should determine whether 
there are objective clinical indications 
of weakened movement, premature/excess 
fatigability, or incoordination and, 
if feasible, these determinations should 
be expressed in terms of the degree of 
additional range of motion loss due to 
these factors.  The examiner should 
express an opinion, as well, concerning 
whether pain significantly limits 
functional ability during flare-ups or 
when the affected part is used 
repeatedly over a period of time.  This 
determination also should be portrayed, 
if feasible, in terms of the degree of 
additional range of motion loss due to 
the pain on use during flare-ups.



2.  Then readjudicate the claim in light 
of the additional evidence submitted and 
otherwise obtained since the December 
2004 SOC.  This includes, in particular, 
the newly obtained private treatment 
records concerning the veteran's right 
hip surgery in September 2005.  If the 
claim is not granted to his 
satisfaction, send him and his 
representative a supplemental SOC (SSOC) 
and give them time to respond to it 
before returning the file to the Board 
for further appellate consideration.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
KEITH W. ALLEN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

